           Case 3:20-cv-00784-KAD Document 37 Filed 10/12/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


ZOEY METZNER, DOMINIC GRAVINO,                           :
DAVE BRUNEAU, and RICHARD HOTTER,                        :
individually and on behalf of all others                 :
similarly situated,                                      :    CIVIL NO. 3:20-cv-00784
                                                         :
        Plaintiffs,                                      :
V.                                                       :
                                                         :
QUINNIPIAC UNIVERSITY,                                   :    OCTOBER 12, 2020
                                                         :
                                                         :
        Defendant.                                       :

      QUINNIPIAC UNIVERSITY’S RENEWED MOTION TO STAY DISCOVERY

        Pursuant to Fed. R. Civ. P. 26(c)(1)(A) and the Court’s inherent authority, the Defendant

Quinnipiac University (“Quinnipiac”) hereby moves for an order staying discovery pending the

Court’s ruling on Quinnipiac’s Motion to Dismiss the First Amended Class Action Complaint,

which was filed on October 5, 2020.1 (See Dkt. 35, 36.) The Motion to Dismiss seeks dismissal

of the Plaintiffs’ First Amended Class Action Complaint (“Amended Complaint”) in its entirety

and is based on substantial grounds. Specifically, and as detailed in the Motion to Dismiss, all of

the Plaintiffs’ claims are subject to dismissal under the educational malpractice doctrine.

Moreover, each of the Plaintiffs’ specific causes of action—for breach of contract, breach of

implied contract, unjust enrichment, and conversion—fails to state a claim for other independent

reasons.


1
  Quinnipiac previously moved to dismiss the original Complaint and filed a motion to stay discovery pending
adjudication of that motion. The Plaintiff’s amendment of the Complaint rendered Quinnipiac’s first motion to
dismiss moot and Quinnipiac withdrew its prior motion to stay discovery. (Dkt. 33, 34.)

ORAL ARGUMENT REQUESTED
TESTIMONY NOT REQUIRED
         Case 3:20-cv-00784-KAD Document 37 Filed 10/12/20 Page 2 of 4




       As the Supreme Court has explained, “[b]ecause respondent’s complaint is deficient

under Rule 8, he is not entitled to discovery, cabined or otherwise.” Ashcroft v. Iqbal, 556 U.S.

662, 686 (2009) (emphasis added). And as the Second Circuit has explained, “[a] plaintiff who

has failed adequately to state a claim is not entitled to discovery.” Main St. Legal Servs. v. NSC,

811 F.3d 542, 567 (2d Cir. 2016).

       Accordingly, Quinnipiac respectfully seeks an order staying discovery pending the

Court’s ruling on its Motion to Dismiss. If discovery proceeds and the Plaintiffs’ Amended

Complaint is later dismissed, the parties will have wasted substantial unnecessary time and

expense. If this case were to survive the Motion to Dismiss, any subsequent discovery would be

narrowly focused on the issue(s), if any, that remain in this case. If the Motion to Dismiss is

denied in its entirety, then the Plaintiffs will have ample opportunity to conduct all of the

discovery to which they are entitled at that time. This is what the Supreme Court and Second

Circuit have advised district courts to do, and it is consistent with the Court’s obligation to

“secure the just, speedy, and inexpensive determination” of this case. Fed. R. Civ. P. 1.




                                               -2-
         Case 3:20-cv-00784-KAD Document 37 Filed 10/12/20 Page 3 of 4




       WHEREFORE, for these reasons and the reasons set forth in the accompanying

memorandum of law, Quinnipiac University respectfully requests that the Court enter an order

staying discovery until the Court rules on Quinnipiac’s Motion to Dismiss.

                                                    DEFENDANT,
                                                    QUINNIPIAC UNIVERSITY,



                                                    By     /s/ Edward J. Heath
                                                      Edward J. Heath (ct20992)
                                                      Wystan M. Ackerman (ct24090)
                                                      Elizabeth R. Leong (ct24453)
                                                      Dan A. Brody (ct30301)
                                                      Robinson & Cole LLP
                                                      280 Trumbull Street
                                                      Hartford, CT 06103-3597
                                                      Tel. No.: (860) 275-8200
                                                      Fax No.: (860) 275-8299
                                                      E-mail: eheath@rc.com;
                                                      wackerman@rc.com; eleong@rc.com;
                                                      dbrody@rc.com




                                              -3-
         Case 3:20-cv-00784-KAD Document 37 Filed 10/12/20 Page 4 of 4




                                       CERTIFICATION

       I hereby certify that on October 12, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




                                                            /s/ Edward J. Heath
                                                            Edward J. Heath




                                               -4-
